After judgment was rendered for the plaintiffs in the above-entitled action, an order of the court overruling motion for new trial was entered the 30th day of December, 1935. The appeal was lodged in this court on the 9th day of July, 1936. A motion to dismiss has been filed and response thereto admits that the case was not filed within the six months as provided by law.
This court has many times held that where the appeal is not taken within six months of the date of the judgment or order sought to be reversed, the court is without jurisdiction. Showalter v. Hampton, 122 Okla. 192, 253 P. 105; Board of County Com'rs, Kiowa County, v. Kiowa National Bank,166 Okla. 255, 27 P.2d 338; Williams v. Local Bldg.  Loan Ass'n,165 Okla. 244, 25 P.2d 1086; Starr v. Woods, 162 Okla. 242,19 P.2d 561.
The appeal is therefore dismissed.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, CORN, and GIBSON, JJ., concur. *Page 500